PER CURIAM.
In this dissolution proceeding mother appeals denial of her motion to modify the child support provisions of the decree to include support for five of the parties’ children after they reach 18 years of age and are attending school. She also sought an increase in the child support. None of the children included in this motion are 18 years of age. Father demurred to the motion on the ground the court lacked jurisdiction to modify the decree. Father cross-appeals the order overruling the demurrer.
The order overruling father’s demurrer is affirmed, Eusterman and Eusterman, 41 Or App 717, 598 P2d 1274 (1979), and the case is remanded for modification of the decree to include a provision for support of the five minor children consistent with ORS 107.108. Denial of mother’s motion to increase child support is affirmed.
Affirmed in part; reversed in part and remanded for modification of the decree. No costs to either party.